968 F.2d 19
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ramona Garcia De VIGIO, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 91-9572.
United States Court of Appeals, Tenth Circuit.
June 29, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and BALDOCK, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


3
Petitioner Ramona Garcia De Vigio, a native and citizen of the Dominican Republic, petitions for review of a final order of deportation by the Board of Immigration Appeals ("Board").   Petitioner was ordered deported to the Dominican Republic because of her conviction in a Kansas state court of possession with intent to sell cocaine and possession of marijuana, in violation of state and federal laws.


4
Petitioner claims her Fifth Amendment rights to due process and equal protection were violated when the Immigration Judge who found her deportable refused to grant her a third continuance of her deportation hearing, in order to permit her to collaterally attack her state court conviction and to permit her to reach the statutory seven-year residence requirement for a waiver of deportation under 8 U.S.C. § 1182(c).1  The Board affirmed the judgment of the Immigration Judge, dismissed her appeal and ordered her deported.


5
We have carefully reviewed the briefs of the parties, the decision of the Board, and the administrative record in this case.   We find no error in the Board's decision.   We therefore AFFIRM the order of the Board and DISMISS the petition for review.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


1
 In addition to arguing that the Board committed no error in affirming the Immigration Judge's decision not to permit a continuance, the government also argues that petitioner is now no longer eligible to apply for a discretionary waiver under 8 U.S.C. § 1182(c), or, even if she is eligible, her chances of success in obtaining such a waiver are remote.   Petitioner does not address this issue in her brief.   We agree with the government's arguments on this point